Citation Nr: 0836416	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-40 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
throat surgery with dysphagia and dysphonia.

2.  Entitlement to service connection a disability manifested 
by nausea at the smell of diesel fuel.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for numbness on the right side.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability manifested by shortness of 
breath.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for headaches.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for blood in urine and semen, kidney disorder, and 
swollen testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to November 
1985, and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the above noted 
claims.

In December 2005, the veteran filed a claim for a neck 
disability due to his in-service throat surgery.  The Board 
assumes this includes a scar about the neck, and in any 
event, refers this claim to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran does not currently have any residuals of his 
in-service throat surgery, to include dysphagia or dysphonia.

2.  The veteran has not been diagnosed with any disability 
for which nausea at the smell of diesel fuel is a symptom; 
nausea at the smell of diesel fuel is not a disability itself 
for which service connection may be granted.

3.  In a decision dated September 1999, the RO denied service 
connection for numbness of the right side.

4.  The evidence received since the September 1999 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for numbness of 
the right side.

5.  The preponderance of the evidence of record shows that 
the veteran's numbness of the right side, specifically, ulnar 
neuropathy, is not related to service.

6.  In a decision dated September 1999, the RO denied service 
connection for shortness of breath.

7.  The evidence received since the September 1999 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
disability manifested by shortness of breath.

8.  In a decision dated September 1999, the RO denied service 
connection for headaches.

9.  The evidence received since the September 1999 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for headaches.

10.  The preponderance of the evidence of record shows that 
the veteran's headaches are not related to service.

11.  In a decision dated September 1999, the RO denied 
service connection for PTSD.

12.  The evidence received since the September 1999 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD.

13.  In a decision dated September 1999, the RO denied 
service connection for blood in urine and semen, kidney 
disorder, and swollen testicle.

14.  The evidence received since the September 1999 RO 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for blood in 
urine and semen, kidney disorder, and swollen testicle.

15.  The preponderance of the evidence of record shows that 
the veteran does not have blood in urine and semen, kidney 
disorder, or swollen testicles related to service.


CONCLUSION OF LAW

1.  Residuals of throat surgery with dysphagia and dysphonia 
were not incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  A disability manifested by nausea at the smell of diesel 
fuel was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  The September 1999 decision of the RO, which denied 
service connection for numbness of the right side, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

4.  The evidence received since the September 1999 RO 
decision, which denied service connection for numbness of the 
right side, is new and material and the claim for service 
connection for numbness of the right side is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

5.  Numbness of the right side, to include ulnar neuropathy, 
was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

6.  The September 1999 decision of the RO, which denied 
service connection for shortness of breath, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

7.  The evidence received since the September 1999 RO 
decision, which denied service connection for shortness of 
breath, is not new and material and the claim for service 
connection for a disability manifested by shortness of breath 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

8.  The September 1999 decision of the RO, which denied 
service connection for headaches, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2007).  

9.  The evidence received since the September 1999 RO 
decision, which denied service connection for headaches, is 
new and material and the claim for service connection for 
headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

10.  Chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

11.  The September 1999 decision of the RO, which denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

12.  The evidence received since the September 1999 RO 
decision, which denied service connection for PTSD, is not 
new and material and the claim for service connection for 
PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

13.  The September 1999 decision of the RO, which denied 
service connection for blood in urine and semen, kidney 
disorder, and swollen testicle, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

14.  The evidence received since the September 1999 RO 
decision, which denied service connection for blood in urine 
and semen, kidney disorder, and swollen testicle, is new and 
material and the claim for service connection for blood in 
urine and semen, kidney disorder, and swollen testicle is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

15.  Blood in urine and semen, kidney disorder, and swollen 
testicles were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in September 2004, November 2004, and an 
undated letter sent in approximately March 2006.  These 
letters informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.  The veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Even though the claims were not subsequently readjudicated, 
the Board concludes herein that the preponderance of the 
evidence is against the veteran's claims, and as such, any 
questions as to the appropriate disability evaluations and 
effective dates to be assigned are rendered moot.  Id.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.




Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for numbness on the right side, shortness of 
breath, headaches, PTSD, and blood in urine and semen, kidney 
disorder, and swollen testicle.

As to the veteran's claims of entitlement to service 
connection for numbness of the right side, shortness of 
breath, headaches, PTSD, and blood in urine and semen, kidney 
disorder, and swollen testicle, the Board notes that these 
conditions were previously denied by a September 1999 RO 
decision.  While the veteran initially submitted a notice of 
disagreement as to these issues, he did not perfect an appeal 
of these claims by submitting a substantive appeal subsequent 
to the issuance of the Statement of the Case.  As the veteran 
did not perfect an appeal of this decision, it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

Since this decision is final, the veteran's current claims of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
numbness of the right side.  In this regard, the Board points 
out that the veteran was denied service connection for this 
condition in September 1999 because there was no evidence of 
record indicating that he had any condition which could 
result in numbness of the right side.  Since that decision, 
the evidence of record shows that the veteran has been 
diagnosed with right ulnar neuropathy.  As the veteran was 
previously denied service connection because there was no 
evidence indicating that he had any right sided condition, 
and as the evidence now shows he has a right ulnar 
neuropathy, the Board finds this evidence new and material, 
and the veteran's claim of entitlement to service connection 
for numbness of the right side is therefore reopened.  As 
such, service connection for this issue on a direct basis 
will be considered below.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability manifested by shortness of 
breath.  The veteran was previously denied service connection 
for this disability in September 1999 because there was no 
evidence of record showing that he had ever been diagnosed 
with or treated for shortness of breath.  Since that time, 
there continues to be no evidence of record showing that the 
veteran has been treated for shortness of breath, or 
diagnosed with any disability that includes shortness of 
breath.  As no evidence has been presented showing that the 
veteran has any disability manifested by shortness of breath, 
or has been treated for shortness of breath, the Board finds 
new and material evidence has not been submitted sufficient 
to reopen this claim, and it remains denied.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
headaches.  The veteran's claim for headaches was previously 
denied in September 1999 because, while he did have 
occasional reports of headaches in service, there was no 
evidence of a current chronic headache problem.  Since that 
time, the medical evidence of record shows that the veteran 
has been seen several times with complains of headaches.  As 
the veteran was previously denied service connection for 
headaches because there was no evidence of record showing a 
diagnosis of headaches, and as there is now evidence of 
record showing that the veteran has been seen several times 
with complaints of headaches, the Board finds this evidence 
new and material, and the veteran's claim of entitlement to 
service connection for headaches is therefore reopened.  As 
such, service connection for this issue on a direct basis 
will be considered below.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for PTSD.   In this regard, the Board notes that 
the veteran was previously denied service connection for PTSD 
because there was no evidence of record indicating that the 
veteran had been diagnosed with PTSD.  Newly submitted 
evidence continues to show that the veteran has not been 
diagnosed with PTSD.  A VA examination report of March 2005 
specifically indicated that the veteran did not find evidence 
of a depressive disorder, other than what would be secondary 
to the veteran's substance abuse, and found the veteran had 
no other psychiatric disorder.  Therefore, as the veteran was 
previously denied service connection because there was no 
evidence of record indicating that he had ever been diagnosed 
with PTSD, and as no new and material evidence has been 
submitted diagnosing the veteran with PTSD, the Board finds 
that new and material evidence had not been submitted 
sufficient to reopen this claim.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
blood in urine and semen, kidney disorder, and swollen 
testicle.  The veteran was previously denied service 
connection for this because, although the veteran was treated 
in service for phimosis,  there was no evidence that the 
veteran had any current residuals, or any other genitourinary 
disability.

The evidence submitted since that time shows that the veteran 
has been treated for prostatitis, a urinary tract infection, 
and a discharge diagnosed as urethritis.  As the veteran was 
previously denied service connection for these disabilities 
because there was no evidence of record indicating that he 
has any genitourinary disability, and as there is now 
evidence of record showing at least some genitourinary 
conditions, the Board finds this evidence sufficient to 
reopen the veteran's claim of service connection for blood in 
urine and semen, kidney disorder, and swollen testicle.  As 
such, service connection for this issue on a direct basis 
will be considered below.


Entitlement to service connection for the residuals of throat 
surgery with dysphagia and dysphonia, nausea at the smell of 
diesel fuel, numbness on the right side, headaches, and blood 
in urine and semen, kidney disorder, and swollen testicle.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

Under 38 C.F.R. § 4.1, the term "disability" means impairment 
in earning capacity resulting from diseases and injuries and 
their residual conditions. See also Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). 
The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
throat surgery with dysphagia and dysphonia.  The evidence 
does show that the veteran underwent surgery in service in 
October 1984, for a removal of a cyst of the thyroglossal 
duct.  However, the remainder of the veteran's service 
medical records do not show that the veteran incurred 
residuals of that surgery such as dysphagia and dysphonia.  
There is no further indication in the records of treatment 
for residuals of that throat surgery.  The only other service 
medical record pertaining to that surgery is a September 1989 
report of medical examination which notes that the veteran 
has a 5cm scar on the midline of the neck.
Since that time, there is no evidence of record indicating 
that the veteran has any residuals related to his in service 
surgery.  During a March 2005 VA examination, the veteran 
reported occasional trouble with dysphonia and dysphagia and 
feeling hoarse, however, examination revealed no gross 
abnormalities, and the veteran's voice appeared normal.  The 
examiner indicated that neck examination did reveal a well 
healed smooth dark pigmented horizontal scar in the mid left 
neck.  The examiner diagnosed the veteran as status post 
thyroglossal duct cyst surgery in 1981 without apparent 
sequelae, and complaints of intermittent hoarseness and 
dysphagia possibly secondary to gastroespohageal reflux 
disease (GERD).

Thus, the preponderance of the evidence of record shows that 
the veteran does not have residuals from his in service 
removal of a cyst of the thyroglossal duct, such as 
dysphonia. 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability 
manifested by nausea at the smell of diesel fuel.  In this 
regard, the Board notes that nausea is a symptom of a 
disability, and not a disability itself.  Further, there is 
no evidence of record showing that the veteran has been 
diagnosed with any disability which includes the smell of 
diesel fuel as a symptom.  Finally, the evidence also does 
not show that the veteran has received medical treatment for 
this symptom.  As such, the Board finds that the veteran has 
no disability which includes nausea at the smell of diesel 
fuel as a symptom, and therefore the preponderance of the 
evidence of record is against a grant of service connection 
for this symptom or any disability manifested by this 
symptom.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disability 
manifested by numbness of the right side.  In this regard, 
there is no evidence that any right sided neuropathy the 
veteran might have is related to service.  Initially, the 
Board points out that the veteran's service medical records 
show no complaints of, or treatment for, any right sided 
numbness or neuropathy.  The earliest evidence of record 
showing any complaints of numbness are records from July 
1995, five years after the veteran's separation from service, 
which show complaints of left sided numbness only, not right 
side numbness.  

The first evidence of record showing any right sided 
neuropathy is a July 2004 report of EMG testing, dated 14 
years after the veteran's separation from service, which 
shows evidence of a right ulnar neuropathy.  A VA examination 
report of April 2005 specifically diagnosed the veteran with 
a right ulnar neuropathy resulting in weakness and numbness 
of the right hand, but also indicated that this disability 
did not begin in military service.  With no evidence of any 
right sided numbness or ulnar neuropathy until many years 
after service, and with no evidence of record linking the 
veteran's current right ulnar neuropathy to service in any 
way, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for this 
condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for headaches.  The 
veteran was only noted to have complaints of headaches once 
in service, in December 1980, which were associated with 
pneumonia, and once at a later time with a sinus condition.  
The rest of the veteran's service medical records, to include 
a September 1989 report of medical examination, show no 
complaints of, or diagnosis of, a chronic headache 
disability.  Since service, the veteran has complained of 
headaches sporadically; once in August 1995, once in November 
1999, and once in November 2001.  However, the veteran has 
never been found to have a diagnosis of chronic headaches; 
further, VA general medical examinations dated in March 2005 
and May 2005 did not show that the veteran complained of, or 
was diagnosed with, any chronic headache disorder.  Thus, as 
there is no evidence of record indicating that the veteran 
had a chronic headache disorder in service, or currently has 
a chronic headache disorder, and no evidence of record 
relating the veteran's current sporadic complaints of 
headaches to service, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection for blood in urine and semen, a 
kidney disorder, and a swollen testicle, is not warranted.  
The evidence does show that the veteran was seen once in 
service, in April 1981, with tinea cruris of the groin, and 
once in September 1981 with a swollen penis, and a diagnosis 
of phimosis.  However, the rest of the veteran's service 
medical records, to include a September 1989 report of 
examination, show no findings of any genitourinary 
disabilities.

The veteran was seen once with an acute urinary tract 
infection, in 1992.  The evidence does not show any further 
genitourinary problems until 1997, seven years after the 
veteran's separation from service, when the veteran was seen 
with complaints of abdominal and flank pain with hematuria 
and hemospermia.  However, at that time an intravenous 
urogram was normal. The veteran was diagnosed in 1997 with 
prostatitis.  In April 1998, the veteran was again seen with 
a diagnosis of prostatitis.  In July 1998, the veteran's 
testes were found to be within normal limits, but infertility 
was suspected.  In October 1998, the veteran was seen with a 
penile discharge and diagnosed with urethritis.  In November 
2001, the veteran was diagnosed with genital herpes.  
However, none of these medical conditions has, at any time, 
been related to service.

Therefore, since service, the veteran has been seen with a 
variety of genitourinary conditions.  However, none of these 
conditions manifested until over a year after the veteran's 
separation from service, and there is no medical evidence of 
record linking any of these disabilities to service.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for these 
conditions.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the residuals of throat 
surgery with dysphagia and dysphonia is denied.

Entitlement to service connection for nausea at the smell of 
diesel fuel is denied.

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for numbness on the right side is granted; 
service connection for numbness of the right side, to include 
ulnar neuropathy, is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for shortness of breath is denied.

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for headaches is granted; service 
connection for headaches is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
is denied.

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for blood in urine and semen, kidney 
disorder, and swollen testicle is granted; service connection 
for blood in urine and semen, kidney disorder, and swollen 
testicle is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


